Bell, Chief Judge,
dissenting. There are two reasons either of which demands an affirmance of the trial judge’s dismissal of the complaint for condemnation by a private individual. These reasons are:
1. The statute authorizing an individual to condemn for a private way expressly limits the private way to 20 feet in width. Code Ann. § 83-101. The private condemnor here in his complaint admits that he already had a 22 foot private way. Further, plaintiff seeks to condemn "7-1/2 feet on either side of the center line” of the 22 foot easement he admits he already has. These facts, affirmatively pleaded, conclusively demonstrate that the complaint failed to state a claim on which relief could be granted. Code Ann. § 81A-112 (b) (6).
It makes no difference that the plaintiff himself had by contract voluntarily limited and restricted his use of the 22 foot private way which he had.
*7982. Title 83 of the Code limits the right of condemnation to "Any person or corporation of this State (who) shall own real estate, or any interest therein, to which such person or corporation has no means of access, ingress and egress... ” Note that the statute makes no provision for one who has an inadequate means of access, ingress and egress, but in order to act under Code Ann. § 83-101, he must show that he "has no means of access, ingress and egress.” Here the individual condemnor admits that he in fact does have access, ingress and egress. Therefore the remedy is not available to him.
The trial court should be affirmed in its dismissal of the complaint.
I am authorized to state that Judges Pannell, Evans and Clark concur in this dissent.